Citation Nr: 1620171	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-04 001	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran. 


REPRESENTATION

Appellant represented by:  Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1999 to January 2000, when he was discharged on account of disability.  He died in July 2010.  The appellant was married to the Veteran in May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 RO determination that the appellant could not be recognized as the Veteran's surviving spouse for purposes of receiving dependency and indemnity compensation from VA.  

The appellant presented sworn testimony in support of her appeal during a February 2016 videoconference hearing before the undersigned Veterans Law Judge.  The transcript of this hearing is on record and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Veteran and the appellant were married in May 2006.  The Veteran died of a service-connected disability in July 2010.  The RO has already determined that service connection for the cause of the Veteran's death is warranted.  The issue on appeal is that of whether the appellant may be recognized as the Veteran's surviving spouse so as to receive dependency and indemnity compensation benefits predicated upon the death of the Veteran. 

The term 'surviving spouse' means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  

The requirement of continuous cohabitation from the date of marriage to the date of death will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  In this analysis, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  Due weight will be given to findings of fact in court decision made during the life of the Veteran when relevant to these issues.  38 C.F.R. § 3.53.

In this case, the RO has determined that the appellant is not the Veteran's surviving spouse.  In reaching this conclusion, the RO pointed to the Veteran's death certificate which shows that the Veteran was divorced at the time of his death.  The appellant counters that they were not divorced and had not intended to get divorced.  She surmises that her father-in-law, who she claims does not like her, simply told the official who completed the death certificate that the Veteran was divorced.  

The RO alternatively found that the appellant and the Veteran had not resided together continuously, as the Veteran was living in New Mexico at the time of his death, and the appellant was living in Colorado.  The appellant contends that their separations were due to 1) Court restraining orders which prohibited the Veteran from being near her or her children on account of previous violence, and 2) the Veteran's treatments for cancer, which were being done in another state.  She therefore asserts that the physical separation was not her fault and was for health-related purposes.  

The evidence shows that the Veteran and the appellant had a very rocky marriage.  The evidence currently includes multiple protestations from the appellant, her relatives, and a long-time friend, that the appellant and the Veteran were married and had not divorced.  The appellant asserts that she loved the Veteran despite their many problems and that they did not intend to divorce.  
  
However, the evidence also includes a July 2008 statement the appellant made to the police to the effect that she was in the process of getting a divorce from the Veteran, as well as a November 2009 police record indicating the appellant and Veteran were in an argument over getting a divorce.  

Review of the Veteran's VA claims file shows that he promptly reported his marriage to the appellant in 2006, and claimed her as his dependent for purposes of his VA benefits.  He did not report a divorce to VA during his lifetime.

The appellant also testified that she would frequently accompany the Veteran for his cancer treatments, including in 2010 leading up to his death.  If medical records show she was present during the Veteran's medical care, this would be important information.  It is also possible the Veteran made statements to medical personnel or completed forms during his lifetime about his marital status.  Therefore, his medical records should be obtained.  There is an April 2010 summary indicating a hospitalization at the VA in Albuquerque; the last record prior to that is dated in June 2008.  

Upon review, the Board finds that there is simply not enough information to determine whether the Veteran and the appellant had divorced during the Veteran's lifetime.  Toward this end, upon remand, the RO/AMC is instructed to contact the appropriate officials in the locales where the Veteran and the appellant resided to determine whether a divorce was obtained in either of these states.  

If a divorce order is located then no further action is required, as the appellant may not be recognized as the Veteran's surviving spouse in case of divorce.  However, if no divorce order is located, the RO/AMC must then make a determination as to whether the separations which occurred during the marriage were due to the misconduct of the Veteran without the fault of the appellant using the guidance set forth in 38 C.F.R. §§ 3.52 and 3.53.  

Lastly, we note that the RO did not provide the appellant with the appropriate governing legal provisions in the Statement of the Case, as is required by law.  As the matter must be remanded anyway, proper notice should be provided to the appellant so that she may craft fully-informed arguments and submit any additional relevant evidence on her own behalf.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the substance of all appropriate laws and regulations governing the issue of recognition of a surviving spouse, including 38 C.F.R. §§ 3.1, 3.50, 3.52, and 3.53 to the appellant, at her most recent address of record, and to her accredited representative.  She should also be invited to submit any further documentary evidence in support of her appeal to VA.

2.  The RO should contact the appropriate recording officials for the County of Pueblo in Colorado, and the County of San Miguel in New Mexico, to identify whether a divorce order pertaining to the Veteran and the appellant has been filed in either of these places.  If any other information pointing to an additional location where the parties may have divorced is received, the RO should follow up by contacting the appropriate official in that place(s) as well.  

3.  Obtain the Veteran's medical records from VA Albuquerque dated from June 2008 through his death in July 2010.  

Then, review these records for any references to the Veteran's marital status.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  IF no divorce order has been located, then the RO must perform a thorough analysis of whether the separations which occurred during the marriage were due to the misconduct of the Veteran without the fault of the appellant using the guidance set forth in 38 C.F.R. §§ 3.52 and 3.53.  If the benefit sought on appeal remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


